Title: Horatio Gates to Alexander Hamilton, James Duane, and William Duer, 5 February 1787
From: Gates, Horatio
To: Hamilton, Alexander,Duane, James,Duer, William


Travellers Rest (Virginia)5th February 1787
Dear Sirs,
I received The packet you Honoured me with by The Bearer Mr. J. Nourse, and immediately forwarded your Letter with The Books to the State Secretary T. Merriwether Esqr. at Richmond, with a Letter from myself, requesting him to Present it to The Committee, that is appointed to attend The General Meeting in Philadelphia. Previous to my receiving your Letter, I had The Honour to receive a packet from His Excellency General Washington, inclosing his Circular Letter to all the State Meetings of The Union, & herewith, you will receive a Copy of my Answer to His Excellency. The distance I live from Richmond, 200 Miles, ⟨– – – – – – – –⟩ & the Risque of Health at that Severe Season prevented me from going to the State Meeting in November, and I have not yet received the Minutes of what was transacted there. From the President Generals Resignation, I Augur the most unfavourable consequences to The Order, The Honour & Prosperity, of which, I have so much at Heart.   with Great Regards, I am Dear Sirs, Your most Obedient Humble Servant
Horatio Gates
P.S.   The Bearer will return here in Ten days.
Alexander HamiltonJames Duane & William Duer Esqrs.
New York
